                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DARYOVSH TAHA,                                           CIVIL ACTION
               Plaintiff,

               v.

 BUCKS COUNTY PENNSYLVANIA,                               NO. 12-6867
 BUCKS COUNTY CORRECTIONAL
 FACILITY,
               Defendants.




                                         ORDER

       AND NOW, this 4th day of October, 2019, upon consideration of Defendants' Renewed

Motion for Judgment as a Matter of Law or for a New Trial and Motion to Alter Judgment and

briefing in support thereof (ECF ~os. 353,354,362 & 363) and Plaintiffs responses thereto

(ECF Nos. 359 & 360), IT IS HEREBY ORDERED that Defendants' Motions are DENIED.




                                                  WENDY BEETLESTONE, J.
